internal_revenue_service number release date index number ------------------------------------------------ ----------------------------------- ---------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no -------------- telephone number --------------------- refer reply to cc psi plr-123371-09 date date legend taxpayer ----------------------------------------------------- ------------------------------------ state year s town r g h i j k l m n o -------------- ------- --------------------------- ------ -------- ------ ------ ------ ------------- ----------- ------------------ ------ plr-123371-09 p q w x y z ----------- ------- ------------- ------------------------------------- ------ ------------------ dear -------------- this is in response to a request for a ruling dated date and subsequent correspondence submitted by your authorized representative the ruling concerns the interplay of the rules in subchapter_t of the internal_revenue_code concerning the taxation of cooperatives and their patrons and the calculation of the sec_199 deduction for certain cooperatives pursuant to sec_199 of the internal_revenue_code taxpayer is a nonexempt farmers’ marketing and purchasing cooperative organized under the laws of state taxpayer has been in operation since year s taxpayer’s principal line_of_business is marketing q grown in the united_states by its members taxpayer also purchases commodities such as w x y and z for resale to its members taxpayer purchases x at terminals and stores x at its bulk facility located in town r taxpayer also is engaged in the manufacturing and production m n o and p taxpayer’s principal line_of_business is its purchase and resale of i particularly h j k and l grown by its members in accordance with its bylaws taxpayer enters into marketing agreements with its members pursuant to the terms of these agreements members produce q and deliver it to taxpayer at receiving and storage stations located throughout taxpayer’s trade territory in state approximately g of taxpayer’s annual inventory by volume is delivered and accepted at harvest time with the balance of the inventory delivered throughout the remainder of the year taxpayer grades its members’ q upon receipt and agrees to receive and store q to market q on its members’ behalf to account for the proceeds of its marketing activities on a non- pooling basis and to distribute those proceeds to its members taxpayer offers four alternate q delivery schedules and pricing mechanisms to its members under its written q contracts plr-123371-09 storage a member delivers q and taxpayer is obliged to store q in its facility in exchange for a fee title does not pass to taxpayer until the member and taxpayer agree on a price price later taxpayer takes delivery of and title to the q but agreement on the selling_price is deferred until the member selects a spot price published daily by taxpayer on a later date to arrive a member and taxpayer agree on a price for q to be delivered on a certain date and spot price a member arrives at one of taxpayer’s receiving facilities with q and sells the q to taxpayer at that day’s current spot price members select a particular pricing mechanism based on a number of factors including spot prices price trends and cash needs after taking delivery of its members’ q taxpayer aggregates its inventory for bulk resale by the train load at the end of the fiscal_year taxpayer closes its books with respect to business done with each member at which time it calculates its margin with respect to business done with and on behalf of members members who do business with taxpayer typically will receive distributions of the net_proceeds of taxpayer’s marketing and sales activities in two forms advances following delivery and acceptance of a member’s q based on and at the time called for by the pricing mechanism in the parties’ written contracts and patronage_dividends calculated on a patronage basis and distributed at the end of each fiscal_year based on taxpayer’s net_proceeds from its marketing and sales activities and in accordance with its bylaws advances by taxpayer to its members are made in the form of checks in accordance with the members’ agreements with taxpayer and state cooperative law these advance_payments assure that taxpayer remains competitive with non- cooperative q wholesalers and distributors which generally pay producers for their q upon receipt taxpayer does not use pooling arrangements or the completed i pool method_of_accounting pooling involves the commingling of commodity products with each producer paid the average net price received at resale of the pool non-pooling cooperatives such as taxpayer negotiate individually with each producer with respect to the purchase_price of the product in general non-pooling cooperatives divide the expenses of processing and the revenues from sales among their members non- pooling cooperatives resell their members’ products in bulk and each member is allocated a share of the sale proceeds in proportion to the amount of product the member delivered each member’s margin however depends on the price the member agreed in advance to receive from the non-pooling cooperative as a result individual plr-123371-09 members of non-pooling cooperatives bear the burden and benefits of price fluctuations instead of spreading this risk among all members historically non-pooling cooperatives have labeled advance_payments as cost_of_goods_sold and these cost_of_goods_sold are capitalized into the cooperative’s inventory taxpayer reports advances paid to producers on schedule a of form 1120-c as cost_of_goods_sold taxpayer reports amounts distributed to patrons as patronage_dividends on schedule h of such form as a deduction from gross_income for financial_accounting and bookkeeping purposes prior to its current_year taxpayer denominated such advances as cost_of_goods_sold for its current fiscal_year in taxpayer’s new accounting software such advances have been denominated as per-unit retain allocations paid in money for tax purposes taxpayer does not deduct advances made to members as per- unit retain allocations paid in money instead taxpayer removes such advances from ending inventory and includes the advances in the cost_of_goods_sold amount for its tax_year thus taxpayer does not double count such advances for purposes of computing its tax_liability or making inventory and sec_263a computations law and discussion nonexempt subchapter_t cooperatives are permitted to exclude or deduct distributions to their patrons that qualify as patronage_dividends or per-unit retain allocations provided those distributions otherwise meet the requirements of subchapter_t of the code sec_1388 of the code defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of subchapter_t applies to a patron with respect to products marketed for him the amount of which is fixed without reference to net_earnings of the organization pursuant to an agreement between the organization and the patron per-unit retain allocations may be made in money property or certificates per- unit retain allocations paid in money and in property are excludable or deductible under sec_1382 of the code per-unit retain allocations paid in certificates are deductible under sec_1382 if the certificates are qualified if the certificates are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the certificates are later redeemed sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage plr-123371-09 dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the income_tax regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association patronage_dividends may be paid in money property or written notices of allocation patronage_dividends paid in money and in property are excludable or deductible under sec_1382 of the code patronage_dividends paid in written notices of allocation are deductible under sec_1382 if the written notices of allocation are qualified if the notices are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the notices are later redeemed sec_1388 of the code provides that the term written_notice_of_allocation means any capital stock revolving fund certificate retain certificate certificate of indebtedness letter of advice or other written notice which discloses to the recipient the stated dollar amount allocated to him by the organization and the portion thereof if any which constitutes a patronage_dividend for cooperatives that use pooling revrul_67_333 1967_2_cb_299 provides that pool advances are treated as per-unit retain allocations and the final pool payment made after net_earnings have been determined is treated as a patronage_dividend under sec_199 of the code patrons that receive a qualified_payment from a specified agricultural or horticultural cooperative are allowed a deduction for an amount allocable to their portion of qualified_production_activities_income qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates in particular sec_199 requires the cooperative to be engaged in the manufacturing production growth or extraction in whole or significant part of any agricultural or horticultural product or in the marketing of agricultural or horticultural products under sec_199 in the case of a cooperative engaged in the marketing of agricultural and horticultural products the cooperative is treated as having manufactured produced grown or extracted mpge in whole or significant part any qualifying_production_property marketed by the cooperative that its patrons have mpge this is known in the industry as the cooperative attribution rule in addition sec_199 requires the cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year plr-123371-09 under sec_1_199-6 of the regulations for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking into account any deduction allowable under sec_1382 or c of the code relating to patronage_dividends per-unit retain allocations and nonpatronage distributions an agricultural or horticultural cooperative is permitted to pass-through to its patrons all or any portion of its sec_199 deduction for the year provided it does so in the manner and within the time limits set by sec_199 of the code when a cooperative passes-through all or any portion of the sec_199 deduction the cooperative remains entitled to claim the entire sec_199 deduction on its return provided that it does not create or increase a patronage tax loss but is required under sec_199 to reduce the deduction or exclusion it would otherwise claim under sec_1382 for per-unit retain allocations and patronage_dividends sec_199 of the code provides that a cooperative passes through an amount of its sec_199 deduction by identifying such amount in a written notice mailed to such person during the payment period described in sec_1382 sec_1382 provides that the payment period for a year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year sec_1_199-6 of the regulations provide that in order for a patron to qualify for the sec_199 deduction sec_1_199-6 requires that the cooperative identify in a written notice the patron's portion of the sec_199 deduction that is attributable to the portion of the cooperative's qpai for which the cooperative is allowed a sec_199 deduction this written notice must be mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the taxable_year the cooperative may use the same written notice if any that it uses to notify patrons of their respective allocations of patronage_dividends or may use a separate timely written notice s to comply with this section the cooperative must report the amount of the patron's sec_199 deduction on form 1099-patr taxable_distributions received from cooperatives issued to the patron while a cooperative is permitted to disregard per-unit retain allocations and patronage_dividends in its sec_199 deduction sec_1_199-6 of the regulations provide that a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-6 of the regulations defines the term qualified_payment to mean any amount of a patronage_dividend or per-unit_retain_allocation as described in sec_1385 or of the code received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit plr-123371-09 retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year taxpayer is a specified agricultural or horticultural cooperative within the meaning of sec_199 of the code and sec_1_199-6 of the regulations taxpayer is an organization to which part i of subchapter_t applies it is engaged in the marketing of agricultural or horticultural products ie q which it markets and various other supplies which it sells to its members as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 of the code and sec_1_199-6 of the regulations which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for sec_199 purposes sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed the effect of these sections is that a cooperative such as taxpayer will compute the entire sec_199 deduction at the cooperative level and that none of the distributions whether patronage_dividends or per-unit retain allocations received from the cooperative will be eligible for sec_199 in the member’s hands that is the member may not count the qualified_payment received from the cooperative in the member’s own sec_199 computation whether or not the cooperative keeps or passes through the sec_199 deduction accordingly the only way that a member can claim a sec_199 deduction for a qualified_payment received from a cooperative is for the cooperative to pass-through the sec_199 amount in accordance with the provisions of sec_199 of the code and the regulations thereunder taxpayer does not operate on a pooling basis taxpayer purchases q from its members markets that q the amount that each member receives when the member sells q to taxpayer for marketing depends upon which delivery schedules and pricing mechanisms the member chooses members have a number of options for determining how and when sales are made however all members share in taxpayer’s net_earnings from member q operations in proportion to the amount of q they market through taxpayer those net_earnings are distributed after the end of each year in the form of patronage_dividends the question presented in this ruling is whether the cash advances made by taxpayer to patrons for q qualify as per-unit retain allocations paid in money within the meaning of sec_1388 of the code under sec_199 of the code and sec_1_199-6 of the regulations the answer to this question determines who gets to include the amount of the advances in plr-123371-09 the sec_199 computation if the advances to patrons are per-unit retain allocations paid in money then they should be added back in taxpayer’s sec_199 computation and not included in the members’ sec_199 computations if the advances to patrons are not per-unit retain allocations paid in money then they should not be added back in taxpayer’s sec_199 computation but should be included in the members’ sec_199 computations these results are the same whether taxpayer decides to keep or to pass-through all or a portion of its sec_199 deduction the advances for q are made in cash so the paid in money requirement is met taxpayer’s advances also meet all the requirements of the definition of per-unit_retain_allocation contained in sec_1388 of the code which defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to the net_earnings of the organization pursuant to an agreement between the organization and the patron first taxpayer’s advances to a member are paid pursuant to an agreement namely the agreement that pre-dates the acquisition of the q by taxpayer second taxpayer’s advances to a member are made with respect to products marketed for him namely the q delivered by the member for marketing by taxpayer as described above taxpayer markets the q it acquires from members and members share in taxpayer’s net_earnings from its marketing activities in the form of patronage_dividends third the amount of the advances for q to each member is fixed without reference to the net_earnings of taxpayer since at the time the advances are made taxpayer’s actual net_earnings for the year are neither known nor determinable while per-unit retains are often made on the basis of a specified amount per unit of product marketed what is important is that they not be made with respect to net_earnings revrul_68_236 1968_2_cb_236 provides that to constitute a per-unit_retain_allocation the allocation need not be made strictly on the basis of a specified amount per-unit of product marketed provided it is made with respect to products marketed for the patron and not with respect to the net_earnings of the organization whether an allocation meets the foregoing description will be a question of fact the fact that all patrons do not receive the same payments for their q ie that taxpayer does not pool does not mean that the advances should not be treated as per- unit retain allocations paid in money in 619_f2d_718 8th cir the eighth circuit_court of appeals characterized payments to farm service’s poultry growers as per-unit retain allocations paid in money even though they were determined under a formula that resulted in some poultry growers receiving more than others depending upon the efficiency of their operations and the market price of chickens when they delivered their chickens to farm plr-123371-09 service the tax_court in 70_tc_145 described the formula as follows the grower was paid_by petitioner for growing chickens based on the delivery weight to the processing plant less the weight of chickens condemned by the u s department of agriculture the formula under which the grower was paid also took into account variable market rates for full grown chickens and an efficiency factor that related the number of pounds of feed to the pounds of chickens produced the efficiency factor was figured into the grower's compensation because farm service supplied all chicken feed under the contract provisions established with each of the growers there was also a guaranteed minimum amount the grower would receive from the cooperative irrespective of wholesale market variations for example the contract in effect on date provided that ‘in no event will the grower member receive less than dollar_figure cents per pound less u s d a condemnation ’ on its books petitioner treated payments to its growers as a cost of production taxpayer’s advances qualify as per-unit retain allocations within the meaning of sec_1388 of the code because they are distributed with respect to q that taxpayer markets for its patrons the patrons receive the payments based on the quantity of q delivered the advances are determined without reference to taxpayer’s net_earnings the advances are paid pursuant to an agreement with the member establishing the pre-existing agreement and obligation and the advances are paid within the payment period of sec_1382 such per-unit retains are to be reported in box of form 1099-patr taxable_distributions received from cooperatives we note that to prevent a cooperative from deducting the per-unit retain allocations made in money or qualified certificates for the second time when the associated product is sold the cost_of_goods_sold mechanism associated with inventory must be adjusted to reflect the deductions allowable under subchapter_t of the code specifically cooperatives need to include the per-unit retain allocations in inventory cost for purposes of making inventory and sec_263a of the code computations and then adjust the ending inventory and cost_of_goods_sold to prevent double deduction of the per-unit retain allocations the adjustments can be made to either the inventory or the line item deduction for the per-unit retain allocations in other words if the per-unit retain allocations are deducted on a deduction line in the cooperative's tax_return they should be removed entirely from the ending inventory and cost_of_goods_sold computed for the tax_year alternatively if the per-unit retain allocations are not deducted on a deduction line in the tax_return the per-unit retain allocations reflected in the ending inventory should be removed and included in the cost_of_goods_sold amount for that tax_year this procedure will allow the cooperative to deduct the per-unit retain allocations once while also preserving the integrity of its sec_263a calculation plr-123371-09 for reasons described above taxpayer’s cash advances meet the definition of per-unit retain allocations paid in money taxpayer may disregard such payments in determining the amount of its sec_199 deduction based on the foregoing we rule that cash advances from taxpayer to its members in exchange for q products grown in the united_states are per-unit retain allocations paid in money as defined in sec_1388 and sec_1382 of the code and that such advances are properly included in qpai and taxable_income of taxpayer solely for purposes of calculating at the cooperative level the deduction allowed under sec_199 no opinion is expressed or implied regarding the application of any other provision in the code or regulations the conclusions set forth in this ruling are limited to cash advances made during a year attributable to q which is sold by taxpayer during the year no opinion is expressed or implied as to whether cash advances made during a year attributable to q which is in inventory at year-end qualify as per-unit retain allocations paid in money this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries
